UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6656


BRYANT KELLY PRIDE,

                    Petitioner - Appellant,

             v.

J. RAY ORMOND,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00222-RBS-LRL)


Submitted: May 27, 2021                                           Decided: July 7, 2021


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bryant Kelly Pride, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bryant Kelly Pride, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on Pride’s 28 U.S.C. § 2241

petition, in which Pride sought to challenge his sentence by way of the savings clause in

28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his sentence in a

traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would be inadequate

or ineffective to test the legality of his detention.

       Section 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review;
       (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
       for second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

       We have reviewed the record and find no reversible error. Accordingly, although

we grant leave to proceed in forma pauperis and grant Pride’s pending motions to amend

and supplement his informal brief, we affirm for the reasons stated by the district court.

Pride v. Ormond, No. 2:19-cv-00222-RBS-LRL (E.D. Va. Feb. 21, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                                2